DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10/11/2022.
Claims 1, 11, 19, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
International Priority
The ADS filed 7/23/2020 claims priority to JP 2020011789 (filed 1/28/2020).  This application supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 1/28/2020.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
As discussed in the Interview of 10/04/2022, the present amendments to Claim 11 obviate the previous 112(b) rejection thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the limitations of “present a place that is a candidate for reservation and a service that is a candidate for use using a same application” and “wherein the place and the service to be presented change in association with each other” do not recite certain methods of organizing human activity (particularly the subgrouping of commercial or legal interactions) under Step 2A, Prong One.  In support of this, Applicant asserts that “the claims are not reciting any interaction. At most, the claims only suggest presenting a place and service, but do not actually require any action from a user, and do not even instigate such an action. Indeed, no method for organizing human activity is claimed” (Applicant’s emphasis).  Examiner disagrees.
Applicant misapprehends the scope of the “commercial or legal interactions” subgrouping, and the abstract idea category of “certain methods of organizing human activity” in general.  These groupings are not limited to requiring activity of “the user” of the present invention.  Rather, for example, the subcategory of “commercial or legal interactions” includes advertising and marketing.  The claimed presentation of a place and service for reservation by a user constitutes such advertising or marketing.  Examiner notes that the claims do not “only suggest” presenting said place and service as argued, but rather explicitly require it, with this presentation itself constituting an abstract idea.  Examiner additionally notes that, while the claims already recite abstract ideas due to the presenting and changing of places and services as explained above, Applicant’s further argument that the claims “do not actually require any action from a user, and do not even instigate such an action” is untrue at least by way of the limitations of Claims 12-16.  That this presenting is claimed to occur via computer components does not make this otherwise.  For more information on this standard, see at least MPEP 2106.04(a)(2)(II): “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”
Applicant next argues that “the claims, under no reasonable interpretation, recite mental processes” under Step 2A, Prong One.  Applicant supports this argument by asserting that “[t]he presentation of a candidate place and service for using a same application cannot be reasonably considered a mental process because the claims necessarily require the consideration of a same application and one could not reasonable [sic] have provided for such a presentation without the aid of complex software (including, for example, the application). Further, the place and service changing is not something that can be performed by the human mind, given that the place and service are changing in association with each other, and these are changed using an application. A user cannot make such assessment nor can he enact any such changes without the aid of complex software.”  Examiner disagrees.
As a preliminary matter, Examiner notes that “the presentation of a candidate place and service for using a same application” is not what was asserted as reciting an abstract idea in the previous Office Action.  Rather, the limitation of “wherein the place and the service to be presented change in association with each other” was noted as reciting a mental process in the previous Office Action.  This makes a majority of Applicant’s above-quoted arguments irrelevant and moot.  Regarding the substance of the argument, Applicant misapprehends the scope of the “mental processes” category of abstract ideas in a similar manner to “certain methods of organizing human activity” discussed above.  Rather, mental processes include activity which, but for any recited computer components, may be performed in the human mind or with pen and paper.  In this case, changing the place and or service to be presented in associating with each other may certainly be performed mentally.  That this action is claimed as being performed via computer components does not make this otherwise.  See particularly MPEP 2106.04(a)(2)(III)(C) (entitled “A Claim That Requires a Computer May Still Recite a Mental Process”) for more information on this standard.  Examiner additionally notes that the underlying activity described in this limitation (ie: the activity but for any recited computer components) does not “necessarily require the consideration of a same application,” nor would it require “the aid of complex software.”  
Particularly on this assertion regarding the requiring of complex software, Examiner further notes that even if this assertion was persuasive (which, to be clear, it is not), the specification does not appear to properly support any such complex software; rather, the specification merely discloses that the presented place and service may be based on, for example, a relationship between locations of the potential places, potential services, and/or the user to which the chosen place and service are presented.  Based on this level of disclosure in the specification, if this limitation did indeed require such “complex software” (which, as discussed above, Examiner disputes), the claims would require rejection under 112(a) written description standards.  
Applicant next argues that even if the claims did recite abstract ideas, such abstract ideas are integrated into a practical application under Step 2A, Prong Two and/or Step 2B.  In support of this argument, Applicant asserts that “the claims, at least as amended, require that the place is a place to be used by a user, and the service is a cooperative service that is provided by another service provision system in which the user is registered. This requires the use of multiple service provision systems, and confirms in the claims the idea of associating two provision systems, checking a registration of the user, and allowing for the place and service to still change in association with each other given these specific technical relationships between the service (and its provision system) and the place (and the app used therewith). This confirms that the claims do not monopolize any allegedly abstract data gathering and/or display, and instead considers complex relationships between software involving a place and a service, so as to allow for a modular, flexible reservation situation (using a separate service provision system) where a service, a place, and/or a combination thereof can be reserved, with the place and service being able to have a relationship despite the service being on specific provision systems and requiring authentication for a registered user.”  Examiner disagrees.
As a preliminary matter, Examiner notes that Applicant’s arguments discuss a great deal of functionality not embodied in the claims, even as presently amended.  For example, the asserted “require[ed] authentication for a registered user” is never claimed, nor is any functionality related to the asserted “specific technical relationships.”  Additionally, as per indefiniteness in the amended claim language and the resulting interpretation for the purposes of this examination, the association of multiple provisioning systems is not embodied in the claims and as such the entirety of Applicant’s argument is moot (see 112(b) rejections below).  
However, even if this functionality were embodied in the claims, this would not integrate the claims into a practical application.  Specifically, authentication of a user recites an additional abstract idea in the form of certain methods of organizing human activity and/or mental processes, and as such is part of the overall abstract idea which must be overcome.  Abstract ideas cannot integrate themselves into practical applications; rather, this must be accomplished via any additional elements or the combination thereof (see MPEP 2106.04(d) and 2106.05).  The act of sourcing of a service from some outside “service provision system,” functionality which was at best implied and never embodied in the claim language even ignoring the aforementioned 112(b) interpretation thereof, would constitute insignificant extra-solution activity (particularly mere data gathering) and therefore would not be of the type or quality of additional element capable of integrating the claims into a practical application (see MPEP 2106.05(g)).  This conclusion is additionally supported by the content of the original disclosure, which describes this functionality in Paragraph 0089 as follows: “For example, the processor 50 may receive information regarding cooperative services provided by other service provision systems in which the user is registered and display the information on a screen, or receive information regarding cooperative services provided by other service provision systems and display the information on a screen regardless of whether the user is registered in the other service provision systems.”  Further, such functionality long pre-dates the present application or its priority application, such as in systems that offer reservation of multiple complementary places and/or services (e.g., platforms reserving flight seating as well as hotels and/or vehicles, such as Expedia, Travelocity, Kayak, etc.).
Lastly Examiner notes that Applicant’s arguments appear to use the plain meaning of “monopolize the judicial exception” rather than the judicially defined meaning in the context of the 101 analysis.  For example, as per MPEP 2106.05(f), merely invoking computers as a tool to execute an abstract idea is insufficient to integrate a claim into a practical application.  

Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s arguments regarding 103 are based almost entirely on newly presented or amended language.  Such arguments need not be addressed here.  See updated 103 rejections below for additional information.  
Applicant’s sole argument not based on newly presented or amended language reads as follows: “Penilla does not have anything to do with places used by a user, or …, let alone that a change occurs in such a place or service.”  Examiner disagrees, and asserts that no reasonable reading of the previously cited passages of Penilla much less the reference as a whole could result in this unsupported, conclusory statement.  For example, the previously cited passages of Penilla disclose a system which displays various services (e.g., local merchants, vehicle charging services) based on a determined place (e.g., a vehicle parking spot to be reserved by the user), and vice versa.  
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
As per the specific definition of Paragraph 0088 of the present application as published, the narrowing of “service” to “cooperative service” in Claims 1, 19, and 20 has no meaning and does not narrow the scope of these claims.  Specifically, as discussed in the Interview of 10/04/2022, Paragraph 0088 discloses the following: “Services other than the booths 16 presented by the application that presents the booths 16 will be referred to as ‘cooperative services’.”  As the term “service” already excludes places such as the “booth” of the quoted language (ie: because the claim language already differentiates the presented “place” and “service”), narrowing “service” to “cooperative service” does not further narrow the scope of the term or the claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing means for presenting…” in Claim 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, the above term is interpreted in light of Paragraphs 0051-0058 and Figs. 2-3 of the application as published.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 19, and 20 contain the following language: “the service is a cooperative service that is provided by another service provision system in which the user is registered.”  The use of the term “another service provision system” is indefinite, as no original/other “service provision system” is disclosed.  For the purposes of this examination, this language will be interpreted as “the service is a cooperative service that is provided by a service provision system in which the user is registered” in light of Paragraph 0089 and Fig. 1.  Should Applicant wish to redraft this limitation in the future, Examiner cautions Applicant to ensure that any potential negative limitations have proper written description support in the original disclosure (see MPEP 2173.05(i)).  Claims 2-18 are rejected due to their dependence upon Claim 1.
	Claims 4-10 and 14-16 all contain the term “a user.”  It is unclear, as drafted, whether this is intended to relate back to “a user” of Claim 1 (upon which each of these claims depend) or whether they are intended to indicate a new, separate user.  For the purposes of this examination, each instance of “a user” in these claims will be interpreted as “the user.”  Claim 8 is additionally rejected due to its dependence upon Claim 4.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 19, and 20, the limitations of present a place that is a candidate for reservation and a service that is a candidate for use using a same application; and wherein the place and the service to be presented change in association with each other, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitation of wherein the place and the service to be presented change in association with each other, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, the activity claimed in this limitation encompasses observations, evaluations, judgments, and/or opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus; a processor configured to perform various limitations; a non-transitory computer readable medium storing a program causing a computer to execute a process; processing means; and the place is a place to be used by a user, and the service is a cooperative service that is provided by another service provision system in which the user is registered.  An information processing apparatus, a processor configured to perform various limitations, a non-transitory computer readable medium storing a program causing a computer to execute a process, and processing means amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The place is a place to be used by a user, and the service is a cooperative service that is provided by another service provision system in which the user is registered amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-18, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the processor is configured to change the place and the service to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and the place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 4 discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and that is located within a predetermined range from a position of a user and the place where the service that is a candidate for use is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claims 5-8 disclose wherein the processor is also configured to notify a user that the service to be presented is a service provided, in association with the place, by a provider different from a provider of the place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 9-10 disclose wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (merely narrowing the field of use); and wherein, if the second place is reserved, users other than a user who has reserved the second place are inhibited from reserving the first place included in the second place (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 11 discloses wherein the service to be presented is a service for providing a second place, the second place including a plurality of places, one of which is a first place, the first place being the place that is a candidate for reservation (merely narrowing the field of use); and wherein, if one of the plurality of first places included in the second place and the second place are reserved, users other than a user who has reserved the first and second places are inhibited from reserving others of the plurality of first places included in the second place (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 12 discloses wherein, if the place and the service are reserved but a reservation for the place is canceled, a reservation for the service is also canceled (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 13 discloses wherein the processor is also configured to, if the place is reserved, present a service available on a route to the place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 14 discloses wherein a fee for using the place and a fee for using the service are added up and charged to a user who has reserved the place and the service (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.
Claim 15 discloses wherein a personal account, which is an account for a personal user to use the place and the service, and an organization account, which is an account for a user belonging to an organization to use the place and the service, are defined (an abstract idea in the form of a certain method of organizing human activity and a mental process); and wherein, if the place is reserved using the organization account, a user belonging to the organization who will use the reserved place is permitted to use the service using a personal account of the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 16 discloses wherein the processor is also configured to, in a case where the place is reserved and a use fee changes if the service is provided, the user is notified that the use fee changes if the service is provided (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 17 discloses wherein the processor is also configured to present the service that is a candidate for use in association with the place that is a candidate for reservation (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 18 discloses wherein the processor is also configured to present a candidate for a place to be reserved in order to use the service in association with the service that is a candidate for use (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al (PGPub 20150039357) (hereafter, “Segal”) in view of Penilla (US 9,371,007) (hereafter, “Penilla”).
Regarding Claims 1, 19, and 20, Segal discloses:
a processor configured to perform various limitations (¶ 0074; Fig. 2);
a non-transitory computer readable medium storing a program causing a computer to execute a process (¶ 0027); 
present a place that is a candidate for reservation and a service that is a candidate for use using a same application (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C; system facilitates the searching and reservation of one or more business resources; such resources include a place (such as a room or desk) and corresponding services (onsite printing, use of various supplies, various computer-based functionalities); users query a type(s) of resource(s) and one or more criteria (e.g., type of space, desired equipment), and the system displays available results; system may be delivered via a web-based application or an application on a mobile device of a user); and 
the place is a place to be used by a user, and the service is a cooperative service that is provided by another service provision system in which the user is registered (Abstract; ¶ 0025, 0049, 0059-0064; reserving and scheduling at least one of the available business resources, including a workspace, a meeting space, printing, call screening, video conferencing, whiteboards, desks, vending, etc.; method may further include authenticating the requestor, such as via user name, password, a cryptographic key, etc.; a user may be required to be a member to schedule and reserve resources).
Segal additionally discloses wherein the service to be presented changes in association with the place (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).  Segal does not explicitly disclose but Penilla does disclose wherein the place to be presented changes in association with the service (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation techniques of Penilla with the reservation system of Segal because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Penilla are applicable to the base device (Segal), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).  Segal does not explicitly disclose but Penilla does disclose wherein the processor is configured to change the place to be presented in accordance with a relationship between the place that is a candidate for reservation and a place where the service that is a candidate for use is provided (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 3, Segal in view of Penilla discloses the limitations of Claim 2.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and the place where the service that is a candidate for use is provided (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).
Regarding Claim 4, Segal in view of Penilla discloses the limitations of Claim 3.  Segal additionally discloses wherein the processor is configured to change the service to be presented in accordance with a relationship between a currently available place that is a candidate for reservation and that is located within a predetermined range from a position of a user and the place where the service that is a candidate for use is provided (¶ 0049, 0061, 0064; presents available places; places are considered available, in part, based upon distance from the location of the user (e.g., detected based on user device GPS information); presented services (onsite printing, partners near a resource sharing facility) are in turn based on proximity to the reservable place).  
Regarding Claims 5-8, Segal in view of Penilla discloses the limitations of Claims 1-4.  Segal additionally discloses wherein the processor is also configured to notify a user that the service to be presented is a service provided, in association with the place, by a provider different from a provider of the place (¶ 0064; services may be provided by partners near a resource sharing facility).
Regarding Claims 9-10, Segal in view of Penilla discloses the limitations of Claims 1-2.  Segal additionally discloses:
wherein the service to be presented is a service for providing a second place including a first place, which is the place that is a candidate for reservation (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein); and 
wherein, if the second place is reserved, users other than a user who has reserved the second place are inhibited from reserving the first place included in the second place (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; availabiltiy/unavailability of resources (rooms, desks) is based in part on reservations received from other users; unavailable resources may not be reserved by another user).  
Regarding Claim 11, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses:
wherein the service to be presented is a service for providing a second place, the second place including a plurality of places, one of which is a first place, the first place being the place that is a candidate for reservation (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; a room may comprise a plurality of individually reservable desks); and
wherein, if one of the plurality of first places included in the second place and the second place are reserved, users other than a user who has reserved the first and second places are inhibited from reserving others of the plurality of first places included in the second place (¶ 0060-0061, 0063, 0107, 0112; Figs. 8, 11A, 13; reservable place may be a room and/or one or more desks located therein; when a room is reserved, the desks therein are likewise reserved; a reserved room is unavailable, and thus may not be reserved by another user).  
Regarding Claim 13, Segal in view of Penilla discloses the limitations of Claim 1.  Segal does not explicitly disclose but Penilla does disclose wherein the processor is also configured to, if the place is reserved, present a service available on a route to the place (Column 8, lines 29-31; Column 7, lines 6-8; Column 18, lines 44-62; Column 40, lines 21-42; Fig. 8; path with CUs and various discounts along the path; discounts may be provided by merchants proximate to charging units; discounts may be presented based on path).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 17, Segal in view of Penilla discloses the limitations of Claim 1.  Segal additionally discloses wherein the processor is also configured to present the service that is a candidate for use in association with the place that is a candidate for reservation (¶ 0049, 0064; services may be spatially related to the place of reservation (onsite printing, various services near a resource sharing facility)).
Regarding Claim 18, Segal in view of Penilla discloses the limitations of Claim 1.  Segal does not explicitly disclose but Penilla does disclose wherein the processor is also configured to present a candidate for a place to be reserved in order to use the service in association with the service that is a candidate for use (Column 11, lines 4-22; Column 21, lines 31-41; Column 25, line 56 through Column 26, line 4; Column 26, lines 16-39; places returned by system change with the service selected (e.g., charging vehicle, type of merchant)).  The motivation to combine remains the same as for Claim 1.  
Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Penilla and Yalcin et al (PGPub 20150161528) (hereafter, “Yalcin”).
Regarding Claim 12, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose when a first item and a second item are reserved but a reservation for the first item is canceled, a reservation for the second item is canceled (¶ 0006, 0058, 0065, 0095; identifies a travel service affected by an incident (such as a flight cancellation); presents alternative travel services to a user for potential selection; alternative travel services may include travel services which replace other travel services which may be cancelled; other travel services that are impacted in the original itinerary may be cancelled without being replaced in a proposal).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).
	The motivation to combine the references of Segal and Penilla remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Yalcin with the reservation system of Segal and Penilla because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yalcin are applicable to the base device (Segal and Penilla), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose wherein a fee for using the first item and a fee for using the second item are added up and charged to a user who has reserved the place and the service (¶ 0027, 0062-0063, 0076-0091, 0094; system presents various combination offers including a totaling of fees; reservation services may be provided as a chargeable service to a traveler or the traveler's employer).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  The motivation to combine remains the same as for Claim 12.  
Regarding Claim 16, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Yalcin does disclose wherein the processor is also configured to, in a case where the first item is reserved and a use fee changes if the second item is provided, the user is notified that the use fee changes if the second item is provided (¶ 0076-0091; proposals are sent to a user, said proposals including prices for additional services and total prices).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  The motivation to combine remains the same as for Claim 12.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Penilla, Howell (PGPub 20200402402) (hereafter, “Howell”), and Salonen (PGPub 20120215696) (hereafter, “Salonen”).  
Regarding Claim 15, Segal in view of Penilla discloses the limitations of Claim 1.  Segal and Penilla do not explicitly disclose but Howell does disclose wherein a personal account, which is an account for a personal user to use the place and the service, and an organization account, which is an account for a user belonging to an organization to use the place and the service, are defined (¶ 0095; user may input more than one credit card (business/personal) into the application).  
Segal, Penilla, and Howell do not explicitly disclose but Salonen does disclose wherein, if the first item is reserved using the first account, a user who will use the reserved first item is permitted to use the second item using a second account (¶ 0019-0025, 0156; Fig. 9; processing first and second requests for payments to first and second service providers using first and second payment cards).  Segal and Penilla do not explicitly disclose but Howell does disclose the first account being the organization account; the second account being the personal account of the user; the user belonging to the organization (¶ 0095; user may input more than one credit card (business/personal) into the application).  Segal additionally discloses wherein the first  item is the place and the second  item is the service (Abstract; ¶ 0025, 0049, 0059, 0060-0061, 0086-0087, 0090; Figs. 4, 6, 8, 10, 11A, 11C).  
The motivation to combine the references of Segal and Penilla remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Howell with the reservation system of Segal and Penilla because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Howell are applicable to the base device (Segal and Penilla), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making techniques of Salonen with the reservation system of Segal, Penilla, and Howell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Salonen are applicable to the base device (Segal, Penilla, and Howell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20140257883 – “Enterprise Resource Search and Reservation System,” Thompson et al, disclosing a system for searching and reserving enterprise resources and associated equipment
PGPub 20200050975 – “Building Space Reservation,” Sozhan et al, disclosing a system for searching and reserving enterprise resources and associated equipment
PGPub 20180068235 – “Secondary Search Based on User Selection of a First Search Result,” Garman, disclosing a system which presents complementary search results from various sources/suppliers with which the user may be registered
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628